Citation Nr: 0908456	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, in which service connection for bipolar 
disorder, to include anxiety disorder not otherwise 
specified, and PTSD was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is 
associated with the claims file.

The medical evidence shows that the Veteran has been 
diagnosed variously with anxiety, depression, bipolar 
disorder, and PTSD.  The issue has been recharacterized as 
reflected on the front page of this decision to more 
accurately reflect the medical findings, and to be consistent 
with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified by the undersigned Acting Veterans' Law 
Judge as to his combat stressors and identified two new 
stressors involving instances of sexual assault and 
harassment.  

The Veteran first testified that while stationed at Fort 
Hood, Texas, in 1992, he was assigned as a mechanical 
maintenance advisor.  His supervisor was a female major.  A 
month later, the unit deployed to Iraq for a four month 
training exercise.  The female officer singled the Veteran 
out to perform inspections and other tasks for her, 
personally, in other spaces or after working ours that 
resulted in him having to accompany her alone.  He testified 
that, once alone with her, she would flirt with him and touch 
him, maintaining close contact.  He felt that he was expected 
to reciprocate, but he did not.  He testified that he didn't 
want to be put up on charges, lose his marriage or face any 
of the other consequences that could arise from such conduct.  
He tried to avoid the officer, but that was not possible, as 
she was his boss.  He testified that he was afraid to say 
anything because she was a field grade officer, and because 
she was friends with the Battalion Commander.  

The Veteran further testified that he had experienced a 
similar incident earlier in his career, when he was assigned 
to work under a female lieutenant.  The Veteran testified 
that he initially worked indirectly for this person at Fort 
Sill, Oklahoma.  She was the shop officer, and he was a 
mechanic at the time.  He was later assigned to work directly 
for her in Baumholder, Germany, as mechanical maintenance 
inspector for the shop office.  He testified that the female 
lieutenant wrote bad evaluations on him, and that he was 
demoted in position (although not in rank) to lesser 
responsibilities.

Given his earlier experiences with the female lieutenant, 
when the situation arose with the female major, he didn't 
believe he had any other option than to leave the service.  
He terminated his service at 19 years, losing his retirement 
in the process.

Concerning his combat stressors, the Veteran provided 
additional details.  He testified that he was assigned to the 
2nd Armored Cavalry, and that his unit advanced through areas 
into Iraq that had been heavily bombed.  The Veteran 
testified that saw dead and burning bodies, and that the 
smell stays with him still.  He also testified about seeing 
the children in the bombed out villages and that they were 
hungry and filthy.  He said that the combat mission became a 
humanitarian mission, as they had to tend to the prisoners of 
war and refugees.

The Veteran's testimony is credible.

The Veteran's averred experiences are consistent with his 
military occupational specialty (MOS) and unit of assignment, 
as well as with the recorded military history of events.  If 
anything, it would appear that the Veteran has downplayed his 
combat experiences.  

The Veteran's entire personnel file has not been obtained.  
However, available service personnel records show the 
Veteran's MOS was as a track vehicle repairer and light wheel 
vehicle mechanic.  From December 1989 he was assigned as 
Motor Sergeant to the 2nd Armored Cavalry Regiment.  He 
served in southwest Asia from December 1990 to April 1991 and 
participated in the Defense of Saudi Arabia, Liberation and 
Defense of Kuwait, and the Southwest Asia Ceasefire.  

Internet research reflects that the 2nd Armored Cavalry led 
the VII Corps deployment to Saudi Arabia and, in February, 
spearheaded the attack into Iraq fighting a series of 
engagements with elements of four Iraqi divisions.  The 
Regiment moved over 250 kilometers, captured over 2000 
prisoners, and destroyed 159 enemy tanks and 260 other 
fighting vehicles in the 100-hour war.

Review of VA and private treatment records show that the 
Veteran has been diagnosed with anxiety, depression, bipolar 
disorder, and PTSD.  The PTSD has been found by his treating 
physician and social worker to be the result of his combat 
stressors.  

The majority of the Veteran's service treatment records are 
not of record.  But the December 2006 VA examination noted 
that the Veteran reported a history of hospitalization during 
active service for suicide attempts in approximately 1988 and 
1992.  Private treatment records show an attempted suicide in 
1979 as well.  The 1979 and 1992 incidents coincide with the 
Veteran's report of the two separate harassment incidents 
with his female supervisors.  Further attempts to obtain 
these records must be made.

The RO has not had the opportunity to develop this case as 
one involving military sexual trauma.  Such cases are within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events the Veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  Furthermore, as indicated 
above, under Paragraph 5.14(d), Part III, of VA's 
Adjudication Procedure Manual, M21-1, it is noted that 
service records may not contain evidence of sexual trauma, 
and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on sexual trauma.  
See YR v. West, 11 Vet. App. 393, 399 (1998).  

The most recent treatment records present in the claims 
folder are dated in 2007.  The Veteran has since moved and 
testified in January 2009 that he has received treatment and 
further evaluation at the VA Medical Center (VAMC) in 
Cheyenne, Wyoming. 

The most recent VA examination is dated in December 2006 and 
was conducted without review of the newly identified records, 
or of the newly identified stressors involving sexual trauma.  
In addition, it appears that the absence of service records 
hampered the physician's understanding of the circumstances 
of the veteran's service-particularly his combat service. 

Given the foregoing, and the Veteran's testimony concerning 
details of stressors he experienced under combat conditions, 
further attempts must be made to obtain the Veteran's entire 
service personnel records. 

Accordingly, the claim is REMANDED for the following:

1.  Obtain any and all records of 
outpatient and inpatient treatment 
accorded the veteran at VAMC Cheyenne, 
Wyoming, and any other VAMC or private 
medical treatment facility the veteran 
may identify.

2.  Develop the Veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on sexual trauma.

This includes, but is not limited to, 
notifying the Veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records or 
evidence of behavioral changes that might 
constitute credible supporting evidence 
of his purported inservice stressor.  
Specific examples of corroborating 
alternative evidence should be provided. 
In particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in his 
behavior or events he confided to them.

Ask the Veteran to identify as accurately 
as possible the dates of his treatment 
for suicide attempt/overdose, and the 
hospitals at which he was treated, 
including the bases at which he was 
stationed and the units to which he was 
attached at the time.  

3.  Regardless of the Veteran's response 
to #1, make another attempt to obtain the 
Veteran's service treatment records.  In 
particular, obtain any and all mental 
hygiene records and hospital/clinical 
records for treatment the Veteran may 
have received at any and all medical 
facilities associated with Fort Sill, 
Oklahoma, in 1978 through 1979; with Fort 
Lewis, Washington, in 1988; with Fort 
Hood, Texas, from 1989 through 1993; and 
while assigned to the 702nd Maintenance 
Battalion, 2nd Infantry Division in Korea 
in 1987 and the 2nd Armored Cavalry 
Regiment while stationed in Germany in 
1991 and/or 1992-as well as any other 
unit or installation/facility the Veteran 
may identify.  Request assistance from 
the service department as necessary.

4. Obtain the Veteran's complete service 
personnel file, to include copies of 
evaluation reports, orders, any and all 
administrative remarks including records 
of nonjudicial punishment, legal 
proceedings, reports of investigation, 
and awards citations.
5.  Conduct all necessary research to 
verify the Veteran's combat-related 
stressors, including obtaining unit 
histories and operating reports/lessons 
learned /LLs, from the service 
department. Request assistance from the 
service department as necessary.

6.  For items #2 through #5, take all 
necessary follow-up actions, including 
but not limited to requesting assistance 
from the Veteran or the service 
department directly, as indicated.  
Document negative responses and inform 
the Veteran so that he may attempt to 
procure any missing records on his own.

7.  Schedule the Veteran for a 
psychiatric examination.  All indicated 
tests and studies should be performed.  
The claims folder, including a copy of 
the transcript of the hearing held in 
January 2009, the veteran's stressor 
statement submitted in January 2009, and 
this remand, must be provided to the 
examiner in conjunction with the 
examination. The examiner should state 
whether it is at least a likely as not 
that any diagnosed psychiatric disorder 
to include anxiety, depression, bipolar 
disorder, and PTSD had its onset during 
active service or within the presumptive 
period or, in the alternative, is the 
result of his active service or any 
incident therein, including the 
identified stressors-including those 
related to sexual trauma and those 
related to combat related service.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The Veteran is advised that in order to 
accurately diagnose and form opinions, 
the Veteran must disclose his stressors 
as completely and accurately as he can to 
the examiner.

Should the examiner diagnose any 
psychiatric disorder which, in the 
examiner's opinion, is not attributable 
to the Veteran's service, the examiner 
should state the likely etiology of such 
psychiatric disorder, providing the 
rationale for such opinion.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a psychiatric disorder to include 
PTSD, with application of all appropriate 
laws and regulations, including Patton, 
supra, and Pentecost v. Principi, 16 Vet. 
App. 124, 128-9. (2002), and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



